Felton, Chief Judge,
concurring specially. The first award was made on the basis of a finding that the claitnant suffered a disability because of an injury to his back. There was no men*211tion made in the award about the partial loss of use of a leg and the award was not excepted to for failure to compensate for loss of use of a leg. The present appeal complains'of the failure of the director to make an award for loss of use of a leg based on a change in condition. The appeal is without merit for two reasons: (1) No compensation was originally awarded for loss of use of a specific member and (2) even if the original award had included an amount for loss of use of a specific member (leg) the finding in the last hearing that the condition of the leg had improved was authorized. The present appeal seeks to have an original award, which did not have as its basis, in part, the loss of use of a leg, amended to include such a loss, under the guise of a change in condition of the leg, which could not be done even if the condition of the leg had become worse.